                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                    AT PADUCAH

SEAN NABORS MANN                                                                       PLAINTIFF

v.                                                     CIVIL ACTION NO. 5:19-CV-P21-TBR

STEVE WILLIAMS et al.                                                              DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

       This is a pro se civil rights action brought pursuant to 42 U.S.C.§ 1983. This matter is

before the Court for screening pursuant to 28 U.S.C. § 1915A. For the reasons set forth below,

the Court will dismiss some claims, allow others to proceed, and allow Plaintiff the opportunity

to amend his complaint.

                                I. SUMMARY OF COMPLAINT

       Plaintiff Sean Nabors Mann is a convicted prisoner incarcerated at the Fulton County

Detention Center (FCDC). He names as Defendants FCDC Jailer Steve Williams, FCDC

Assistant Jailer Jeff Johnson, FCDC Deputy Elizabeth Easley, Dr. Chris Weatherspoon, and

“Nurse Reginia.” Plaintiff sues these Defendants in their official capacities only.

       Plaintiff alleges that “his life has been put in jeopardy due to improper procedure in

treatment of diabetics and improper handling of diabetic insulin, including untrained officers

checking sugar levels and distributing insulin and not meeting nutritional needs and the required

calorie intake to meet diabetic needs.” He further states that “by allowing improper procedure,

[Defendants] have put Plaintiff’s life and health in jeopardy.”

       Plaintiff specifically alleges that Defendant Jailer Williams has failed to provide proper

training to his officers in regard to the proper treatment of diabetics and handling of diabetic

insulin. He also alleges that Defendant Dr. Weatherspoon has refused to see Plaintiff regarding

“proper treatment and the handling of diabetic insulin,” even though Plaintiff has followed
proper procedure and submitted medial requests to see him. Plaintiff states that “according to

jail staff [Dr.] Weatherspoon is responsible for medical decisions and diabetic procedure.”

        Plaintiff also alleges that on December 3, 2018, he requested to speak to “whoever was

over medical the way blood sugar is checked and insulin is given out.” Plaintiff states that

Defendant Deputy Easley answered as follows: “The deputies is to check your blood sugar

before the nurse gets here in the morning so all the nurse has to do is give your insulin. . . . The

nurse checks your blood if the deputy did not check it.” Plaintiff then states that it is sometimes

deputies who actually “give out” insulin. Plaintiff claims that “by being the Deputy over medical

and ignoring Plaintiff’s request and grievances, [Defendant] Easley is putting Plaintiff’s life and

health at risk.”

        Plaintiff states that the “procedure for checking diabetics sugar levels is officer come (not

nurse) at 4 am to check sugar level. Then we’re fed breakfast between 5:00 am and 5:30 am.

Insulin is not brought until between 6 am to 7 am. A diabetic is suppose to receive insulin before

they eat, not after.”

        Plaintiff also claims that Defendant “‘Nurse Reginia’ has drawn up wrong insulin and

given it to Plaintiff and put Plaintiff’s life at risk (she drew up fast acting insulin instead of the

70/30 that Plaintiff required).”

        Plaintiff also states that, on more than occasion, he has knocked on his window due to

low blood sugar and been told that someone would check his blood sugar or notify the nurse, but

“nobody came.”

        Finally, Plaintiff alleges that Defendant Jailer Williams has ignored grievances and

grievance appeals filed by Plaintiff “in regards to medical and diabetic procedure.” Plaintiff also

alleges that Defendant Deputy Johnson has failed to follow the jail’s grievance procedure “by not



                                                    2
submitting ‘all’ grievance appeal to Head Jailer.” Finally, Plaintiff states that when he files

grievances regarding the procedures FCDC follows to treat diabetics, “the medical staff says it

policy of the jail, and officers of jail says Plaintiff needs to address medical. Everybody keeps

pointing fingers at each other.”

        As relief for these alleged violations of his constitutional rights, Plaintiff seeks

compensatory and punitive damages, as well as injunctive relief.

                                      II. LEGAL STANDARD

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). In order to survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this



                                                   3
standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),

or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its

legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).

                                          III. ANALYSIS

       Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

                            A. GRIEVANCE PROCEDURE CLAIMS

       Plaintiff makes several allegations regarding certain Defendants’ actions and FCDC’s

grievance procedure. Prisoners do not possess a constitutional right to an effective

grievance procedure. See, e.g., Young v. Gundy, 30 F. App’x 568, 569-70 (6th Cir. 2002). In

addition, if the prison provides a grievance process, violations of its procedures or its




                                                  4
ineffectiveness do not rise to the level of a federal constitutional right. See Walker v. Mich.

Dep’t of Corr., 128 F. App’x 441, 445 (6th Cir. 2005) (“All circuits to consider this issue have

. . . found that there is no constitutionally protected due process right to unfettered access to

prison grievance procedures.”); Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003) (stating

that “there is no inherent constitutional right to an effective prison grievance procedure”) (citing

cases); LaFlame v. Montgomery Cty. Sheriff’s Dep’t, 3 F. App’x 346, 348 (6th Cir. 2001)

(holding that plaintiff’s allegation that jail staff ignored the grievances he filed did not state

a § 1983 claim “because there is no inherent constitutional right to an effective prison grievance

procedure”).

        By the same token, a plaintiff cannot maintain a claim against a prison official based

solely on his or her denial of the plaintiff’s grievance. “The ‘denial of administrative grievances

or the failure to act’ by prison officials does not subject supervisors to liability under § 1983.”

Grinter v. Knight, 532 F.3d 567, 576 (6th Cir. 2008) (quoting Shehee v. Luttrell, 199 F.3d 295,

300 (6th Cir. 1999)). “The mere denial of a prisoner’s grievance states no claim of constitutional

dimension.” Alder v. Corr. Med. Servs., 73 F. App’x 839, 841 (6th Cir. 2003). A plaintiff’s

claim is against the subjects of his grievances, not those who merely decided whether to grant or

deny the grievances. See Lee v. Mich. Parole Bd., 104 F. App’x 490, 493 (6th Cir. 2004)

(“Section 1983 liability may not be imposed simply because a defendant denied an

administrative grievance or failed to act based upon information contained in a grievance.”);

Nwaebo v. Hawk-Sawyer, 83 F. App’x 85, 86 (6th Cir. 2003) (defendants “cannot be subject

to § 1983 liability simply because they have denied [plaintiff’s] administrative grievances or

failed to act based upon information contained in his grievances.”).




                                                   5
         In light of this jurisprudence, the Court will dismiss Plaintiff’s claims based upon

Defendants’ actions with regard to FCDC’s grievance procedure for failure to state a claim upon

which relief may be granted. In addition, the Court will terminate Defendant Deputy Johnson as

party to this action since Plaintiff’s only allegations him against are related to the grievance

process.

                             B. MEDICAL TREATMENT CLAIMS

         Upon consideration of the allegations set forth in the complaint, the Court will allow

Eighth Amendment claims for deliberate indifference to a serious medical need to proceed

against Defendants Jailer Williams, Deputy Easley, Dr. Weatherspoon, and “Nurse Reginia” in

their official capacities. It appears that Plaintiff has also stated Eighth Amendment claims

against these Defendants in their individual capacities. Thus, the Court will allow Plaintiff to

amend his complaint to clarify that he is suing these Defendants in their individual capacities as

well as their official capacities. See, e.g., LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir.

2013).

                                        IV. CONCLUSION

         For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s claims related to

the grievance process are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a

claim upon which relief may be granted. The Clerk of Court is DIRECTED to terminate

Defendant Deputy Johnson as a party to this action.

         IT IS FURTHER ORDERED that within 30 days from the entry date of this

Memorandum Opinion and Order, Plaintiff may amend the complaint to indicate that he is

suing Defendants Jailer Williams, Deputy Easley, Dr. Weatherspoon, and “Nurse Reginia”

in their individual capacities.



                                                  6
        The Clerk of Court is DIRECTED to send a copy of page one and two of a 42 U.S.C.

§ 1983 complaint form with the case number and the word “amended” written in the caption to

Plaintiff for his completion should he desire to amend the complaint to sue the above-named

Defendants in their individual capacities.

        If Plaintiff does not file an amended complaint indicating that he is suing these

Defendants in their individual capacities within the time allotted, the Court will enter a Service

and Scheduling Order to govern the official-capacity claims that are continuing against these

Defendants.

Date:   May 14, 2019




cc:     Plaintiff, pro se
        Defendants
        Fulton County Attorney
4413.011




                                                 7
